                                       Case 3:21-cv-00018-JCS Document 1 Filed 01/04/21 Page 1 of 8



                               1
                                   JOSEPH M. BRAY (SBN 197237)
                               2   Moskowitz LLP
                                   1700 Broadway, 4th Floor
                               3   Oakland, CA 94612
                                   Tel: (415) 394-7200
                               4   Fax: (415) 398-6501
                                   Email: jbray@moskowitzllp.com
                               5
                               6   Attorneys for Plaintiffs
                                   ANDY WIRJADI, individually
                               7
                               8
                                                                  UNITED STATES DISTRICT COURT
                               9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                              10
                                 ANDY WIRJADI                                          Civil No.
                              11           Plaintiff,
                                                                                       COMPLAINT FOR REFUND FOR
                              12          vs.                                          CIVIL PENALTIES
                              13
                                   UNITED STATES OF AMERICA
                              14
                                                   Defendant.
                              15
                              16
                              17          COMES NOW PLAINTIFF through counsel who is duly admitted to practice before the
                              18 Court. In support of their Complaint, Plaintiff states as follows:
                              19
                                                                            INTRODUCTION
                              20
                                          1. This is a civil action seeking refund from the Internal Revenue Service (“IRS”) of
                              21
                                                approximately $258,090.04, not including interest or penalties for tax year 2017 that
                              22
                              23                was paid by Andy Wirjadi (“Wirjadi”). The civil action is related to a de facto denial
                                                                                                                           \
                              24                of the administrative claim for refund that was filed on or about May 9, 2019 with the

                              25                IRS, related to Internal Revenue Code 6039F that was assessed against Wirjadi for the
                              26
                                                2017 tax year.
                              27
                              28

                                                                             COMPLAINT
 MOSKOWITZ LLP
ntogmery Street, Suite 1950
                                   Case 3:21-cv-00018-JCS Document 1 Filed 01/04/21 Page 2 of 8



                               1                                      JURISDICTION

                               2     2. This Court has jurisdiction pursuant to the following statutes:
                               3            a. 28 U.S.C. §1346, 28 U.S.C. §1491, 31 U.S.C. §5321 which provides for
                               4
                                                judicial review of agency matters.
                               5
                                            b. 28 U.S.C. §§2201-2202 which provides the district courts with authority to
                               6
                                                provide declaratory relief under the Declaratory Judgement Act
                               7
                               8     3. Venue is proper in this district pursuant to 28 U.S.C. §1391 and 31 U.S.C. §3806.

                               9        Defendant is the United States, and a substantial part of the events occurred in this
                              10        judicial district.
                              11
                                                                          PARTIES
                              12
                                     4. Plaintiff, Andy Wirjadi, social security number xxx-xx-2450 is a citizen of the United
                              13
                                        States of America. Plaintiff’s current mailing address is: 5789 Coralwood Court, San
                              14
                                        Jose, CA 95123.
                              15
                                     5. Defendant is the United States of America.
                              16
                                                                 PRELIMINARY BACKROUND
                              17
                                     6. Plaintiff, Andy Wirjadi is retired.
                              18
                              19     7. The Internal Revenue Service (“IRS”) is the federal tax collection and administrative

                              20        agency of Defendant. Plaintiff sues the IRS for the refund of approximately
                              21        $258,090.04 for tax year 2017 that was paid by Wirjadi, including related interest per
                              22
                                        26 U.S.C. §7426(g); and IRS for damages pursuant to 26 U.S.C. §7426(h),
                              23
                                        including the award of reasonable costs and attorneys’ fees.
                              24
                              25     8. On or about April 15, 2018, Plaintiffs timely filed a federal extension for the 2017 tax

                              26        year. The extension extended the time to file Wirjadi’s 2017 federal individual tax

                              27        returns and includes the extension to file IRS Form 3520, Annual Report to Report

                              28
                                                                       COMPLAINT
                                                                              2
 MOSKOWITZ LLP
ntogmery Street, Suite 1950
                                   Case 3:21-cv-00018-JCS Document 1 Filed 01/04/21 Page 3 of 8



                               1        Transactions with Foreign Trusts and Receipt of Certain Foreign Gifts. As stated in

                               2        the IRS Form 3520 instructions, “a U.S. person is granted an extension of time to file
                               3        an income tax return, the due date for filing Form 3520 is the 15th day of the 10th month
                               4        following the end of the U.S. person’s tax year.” A copy of the Wirjadi’s federal
                               5        extension for 2017 tax attached hereto as Exhibit A and copy of Wirjadi’s 2017 1040
                               6        IRS account transcripts attached hereto as Exhibit B.
                               7
                                     9. On or about July 16, 2018, Wirjadi timely filed his 2017 individual federal tax returns.
                               8
                                        A copy of the 2017 IRS account transcript is attached hereto as Exhibit B.
                               9
                                     10. On or about August 3, 2018, Wirjadi timely filed the IRS form 3520, Annual Report to
                              10
                                        Report Transactions with Foreign Trusts and Receipt of Certain Foreign Gifts via
                              11
                                        certified mail with return receipt. A copy of the certified mail receipt is attached hereto
                              12
                              13        as Exhibit C.

                              14     11. On or about August 7, 2018, the IRS received Wirjadi’s 2017 IRS Form 3520, Annual
                              15        Report to Report Transactions with Foreign Trusts and Receipt of Certain Foreign Gifts
                              16
                                        in Ogden, Utah. A copy of the United States Postal Service Tracking is attached hereto
                              17
                                        as Exhibit D.
                              18
                                     12. On or about April 29, 2019, Defendant issued notice CP15, Notice of Penalty Charge to
                              19
                              20        Wirjadi for the 2017 tax year. Based on the notice, the penalty is charged under Section

                              21        6039F of the Internal Revenue Code for Failure to File Form 3520, to Report Receipt of

                              22        Certain Foreign Gifts. A copy of IRS Notice CP15 Notice of Penalty Charge is attached
                              23        hereto as Exhibit E.
                              24
                                     13. On or about May 9, 2019, Wirjadi submitted a Request for Penalty Abatement of Internal
                              25
                                        Revenue Code Section 6039F penalty that was assessed against him for the 2017 tax
                              26
                                        year. A copy of the 2017 penalty abatement request is attached hereto as Exhibit F.
                              27
                              28
                                                                      COMPLAINT
                                                                              3
 MOSKOWITZ LLP
ntogmery Street, Suite 1950
                                   Case 3:21-cv-00018-JCS Document 1 Filed 01/04/21 Page 4 of 8



                               1     14. On or about October 25, 2019, Wirjadi paid the 2017 6039F penalty in full. A copy of

                               2        the 2017 correspondence to the IRS and payment is attached hereto as Exhibit G.
                               3     15. On or about December 2019, the Defendant disallowed the Wirjadi’s penalty
                               4        abatement request and claim for refund because it did not respond to Wirjadi’s
                               5        administrative claim for refund originally filed on May 9, 2019.
                               6     16. 26 U.S.C. § 6532(a) provides that no suit for refund under 26 U.S.C. §7422 for the
                               7
                                        recovery of any internal revenue tax, penalty or other sum shall begin before the
                               8
                                        expiration of six months of the date of filing the claim for refund, unless the claim is
                               9
                                        denied within that timeframe.
                              10
                                     17. More than six months have elapsed since Wirjadi filed his claim for refund for tax year
                              11
                                        2017.
                              12
                              13                  FIRST CAUSE OF ACTION- CLAIM FOR RELIEF
                              14
                                     18. Wirjadi incorporate the allegations set forth in paragraphs 6 through 17, above as if
                              15
                              16        fully set forth herein.

                              17     19. Recovery is sought of the penalty paid in the amount of approximately $258,090.04 for

                              18        tax year 2017.

                              19     20. Wirjadi is an individual who, despite filing the IRS Form 3520, a Annual Report to

                              20        Report Transactions with Foreign Trusts and Receipt of Certain Foreign Gifts timely
                              21        the Defendant incorrectly assessed IRC Section 6039F penalty against Wirjadi for the
                              22        2017 tax year.
                              23     21. Wirjadi timely filed a claim for refund by filing a penalty abatement for the 2017 tax
                              24
                                        year on May 9, 2019
                              25
                                     22. Wirjadi paid the penalties and interest in full on or about October 25, 2019.
                              26
                              27
                              28
                                                                       COMPLAINT
                                                                               4
 MOSKOWITZ LLP
ntogmery Street, Suite 1950
                                         Case 3:21-cv-00018-JCS Document 1 Filed 01/04/21 Page 5 of 8



                               1 PRAYER FOR RELIEF
                               2 WHEREFORE, Plaintiffs pray as follows:
                               3           A. That the IRS refund the $258,090.04 for tax year 2017 that was paid by Wirjadi;
                               4
                                           B. That the IRS pay interest to Wirjadi for the time that the IRS held the $258,090.04 per
                               5
                                              26 U.S.C. §7246(g);
                               6
                                           C. That judgement be entered for Wirjadi against the IRS for damages pursuant to
                               7
                               8              26 U.S.C. §7426(h), including the award of reasonable costs and attorneys’ fees; and

                               9           D. That Wirjadi be accorded such other, further, or different relief as the case may require
                              10              and the Court may deem just and proper under the circumstances.
                              11
                              12
                              13
                                   ///
                              14
                              15 Dated: January 4, 2021
                              16
                              17                                                 By:       /s/ Joseph M. Bray________
                                                                                           Joseph M. Bray, Esq.
                              18                                                           Moskowitz LLP
                              19                                                           1700 Broadway, 4th Floor
                                                                                           Oakland, CA 94612
                              20                                                           Tel: (415) 394-7200
                                                                                           Fax: (415) 398-6501
                              21                                                           Email: jbray@moskowitzllp.com
                              22                                                           Counsel for Andy Wirjadi
                              23
                              24
                              25
                              26
                              27
                              28
                                                                            COMPLAINT
                                                                                       5
 MOSKOWITZ LLP
ntogmery Street, Suite 1950
                                   Case 3:21-cv-00018-JCS Document 1 Filed 01/04/21 Page 6 of 8



                               1
                               2
                               3
                               4
                               5
                               6
                               7
                               8
                               9
                              10
                              11
                              12
                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                               COMPLAINT
                                                                     6
 MOSKOWITZ LLP
ntogmery Street, Suite 1950
                                   Case 3:21-cv-00018-JCS Document 1 Filed 01/04/21 Page 7 of 8



                               1
                               2
                               3
                               4
                               5
                               6
                               7
                               8
                               9
                              10
                              11
                              12
                              13
                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                               COMPLAINT
                                                                     7
 MOSKOWITZ LLP
ntogmery Street, Suite 1950
     Case 3:21-cv-00018-JCS Document 1 Filed 01/04/21 Page 8 of 8



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
